DETAILED ACTION
This action is in response to the Amendment dated 28 December 2020.  No claims are amended.  Claim 11 has been cancelled.  Claims 23 and 24 have been added.  Claims 1-5, 7-10, 12, 13, and 15-24 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 13 and 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bush et al. (US 2014/0157145 A1), in view of Sundaresan et al. (US Harwell et al. (US 2013/0302005 A1) and further in view of Kimball et al. (US 2008/0184146 A1).

As to independent claim 1, Bush teaches a menu management method performed at a computing device having one or more processors and memory storing one or more programs to be executed by the one or more processors (Bush, paragraphs 0004 and 0010, Invention generates and manages menus in social network pages associated with user accounts. FIG. 10, paragraph 0139, computing system 1000 includes processor executing instructions stored in memory.), the method comprising: 
sending a request for accessing a menu management interface at a social networking platform server, wherein the request includes an identifier of an official account at the social networking platform server (Bush, Paragraph 0024, “It should be noted that a social networking system interface may be accessible from a web browser or a non-web browser application, such as a dedicated social networking system mobile device or computer application.” FIG. 1, paragraph 0039, Social network pages 106 with associated menus 104 represent particular businesses equating to “official accounts.” Paragraph 0041, administrator account and API, which equates to menu management interface, enable administrator to modify the social menu.  Administrator access necessitates sending administrator account identifier to social network platform.)…; and 
customizing, through the menu management interface, a… user menu associated with the identifier of the official account into a customized user menu , wherein the customized user menu is configured to be displayed on a portion a plurality of content pages… (Bush, paragraph 0024, “Accordingly, "page" as used herein may be a web page, an application interface or display, a widget [portion of content page] displayed over a web page or application, a box or other graphical interface, an overlay window on another page (whether within or outside the context of a social networking system), ” ), further comprising: 
… changing at least one menu item of the customized user menu in accordance with the official account's definition (Bush, FIG. 1, paragraph 0046, “The profile representation 122 [for a menu item] can be selected by the administrator account through the administrator interface 114.” FIG. 3, paragraph 0079, Menu composer 302 comprising page editor 310 enables the administrator to modify social menu items including renaming items.); and 
returning the customized user menu to the social networking platform server, wherein the social networking platform server is configured to forward the customized user menu to the plurality of user accounts that have subscribed to the official account at the social networking platform server (Bush, FIG. 5, paragraph 0107, Users subscribe to contents of   and enable the plurality of user accounts to exchange information with the official account through the at least one changed menu item of the customized user menu (Bush, paragraph 0006, Users can exchange information by indicating they are performing activities related to menu items.  FIG. 1, paragraphs 0043-44, Users interact or exchange information through social menus on social networking system.  User, Matt interacts with social menu for Teddy’s Nacho Royale’s network page/official account page, paragraph 0133, Fig. 8 numerals 810, 812 and Fig. 9 numeral, the menu options are updated based on confidence/relevancy scores).
Bush teaches integrating custom menus as widgets as overlays to specific pages within a browser or application (Bush, paragraphs 0024 and 0033), but does not appear to specifically teach integrating menus as a portion of an official account interaction interface. Although Bush teaches a page editor module to modify social menus which is accessed through a social networking server (Bush, FIG. 3, paragraphs 0072 and 0079), Bush is silent with respect to the steps of requesting access to the editor through the social networking site.  Bush does not appear to specifically teach a method comprising:  
… a social networking platform server,… wherein a plurality of user accounts are subscribed to the official account; 
customizing, … a generic user menu … into a customized user menu, …configured to be displayed on a portion of a plurality of content pages integrated into an official account interaction interface, further comprising:
obtaining, from the social networking platform server, an interface address corresponding to the menu management interface; 
generating a management interface invoking request carrying the interface address and sending the management interface invoking request to the social networking platform server; 
receiving, from the social networking platform server, the menu management interface …
In analogous art, Sundaresan teaches a method for providing a specialized toolbar for social network applications (Sundaresan, FIG. 6, paragraph 0073 and FIG. 9, paragraph 0111).  Sundaresan teaches what is not specifically taught by Bush for a method comprising:  
… a social networking platform server,… wherein a plurality of user accounts are subscribed to the official account (Sundaresan, FIG. 19, paragraphs 0109-0111,  A social network account with login credentials for a plurality of users is accessed to access a first service including a specialized toolbar.); 
customizing, … a generic user menu … into a customized user menu (Sundaresan, paragraph 0111, “configure [customize] an example [generic] application toolbar.”), wherein the customized user menu is configured to be displayed on a portion of a plurality of content pages integrated into an official account interaction interface (Sundaresan, paragraph 0057, “The toolbar may be 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of providing a custom menu for a social networking account page as taught by Bush to include providing the menu as an official, specialized toolbar based upon example/generic application toolbars and integrate it into a portion of an official account interaction interface as taught by Sundaresan because this interface integration feature provides a comfortable, user friendly user interface for users to access web-services from an official account which leads to increased sales for the service provider and encourages user loyalty (Sundaresan, paragraphs 0056 and 0057).
In analogous art, Harwell teaches a method of creating and editing content for social networking sites comprising accessing a server hosted application to edit the content (Harwell, Abstract, paragraphs 0006-0008). Harwell teaches what is not specifically taught by Bush for a method comprising:  
customizing, … further comprising:
obtaining, from the social networking platform server, an interface address corresponding to the menu management interface (Harwell, FIG. 1A, paragraph 0032, Client API 125 provides access to web application tools through a link on the social networking webpage 155.  The link corresponds to the interface address of the editing tool 139.) ; 
generating a management interface invoking request carrying the interface address and sending the management interface invoking request to the social networking platform server (Harwell, FIG. 1A, Paragraph 0037, “The editing software 139 can also be invoked on a user device 110 to display an editing interface that includes editing tools for editing contents of the video file.  As with the media player software 138, the editing software 139 can be executed on the video management web server 131 such that the video is displayed on the user device 110 in a thin client application environment” FIG. 1B, paragraph 0044, Click on embedded link sent from social networking server API 125 to send request to API 125 to access editing software 139.); 
receiving, from the social networking platform server, the management interface … (Harwell, paragraph 0044, “The application program interface 125 allows the video recorder interface to appear in the displayed instance 153 as an integral part of the social networking webpage 155.”)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of modifying a menu for a social networking account through an editing tool taught by Bush to include steps of to support hosting content editing and other application interfaces through a social networking server per Harwell because hosting proprietary software applications through a social networking server provides an advantage to social network users and also allows providers of the software to track usage data and viewer information (Harwell, paragraph 0013).

Bush, Sundaresan and Harwell do not specifically teach the official account is a different type of user account from the plurality of user accounts and menu has a display style defined by the generic user menu.  However, in the same field of invention, Kimball teaches:
the official account is a different type of user account from the plurality of user accounts [(e.g. see Kimball paragraphs 0017, 0021, 0023, 0039) ”user's grouping is defined by a "master" user such as an adult having an account with a network service provider, or a system administrator of the network service provider. The master user may select the user's grouping from among a set of available groupings, the master user may modify or otherwise customize an available grouping, or the master user may create a new grouping to associate with the user … regulating user interface controls includes identifying a grouping from among multiple groupings and providing a set of user interface controls corresponding to the identified grouping … using the determined grouping to produce a toolbar having user interface controls. The user interface controls included in the toolbar are determined based on the grouping associated with the user identifier … Advantages may include one or more of the following. For example, by customizing the controls made available by a toolbar based on a user's group, different users can enjoy ].
menu has a display style defined by the generic user menu [(e.g. see Kimball paragraphs 0018, 0046) ”The controls can include buttons, pull-down menu controls, and other user interface controls. The user interface controls can be provided by changing an existing collection of user interface controls (e.g., adding or removing user interface controls in a default set of controls) … The software 146 can also modify a control in the default set of controls to produce a different control. For example, the software 146 can produce a different pull-down menu control by removing or adding menu choices from an existing pull-down menu control”].
Therefore, considering the teachings of Bush, Sundaresan, Harwell and Kimball, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the official account is a different type of user account from the plurality of user accounts and menu has a display style defined by the generic user menu, as taught by Kimball, to the teachings of Bush, Sundaresan and Harwell because updating a specific set of controls for different users protects the users from inappropriate material and simplifies use of the interface by eliminating otherwise disabled functions from representation on a GUI screen (e.g. see Kimball paragraph 0038).

As to dependent claim 2, the rejection of parent claim 1 is incorporated.  Bush teaches a method:
wherein the operation of changing the at least one menu item of the customized user menu in accordance with the official account's definition comprises changing at least one of a font size, a name, and a color of the menu item for one of the plurality of user accounts in accordance with an attribute of a mobile terminal associated with the one of the plurality of user accounts (Bush, FIG. 3, paragraph 0079, “The page editor module 310 allows re-naming of the menu item or the social menu.”).

As to dependent claim 3, the rejection of parent claim 1 is incorporated.  Bush teaches a method:
wherein the operation of changing the at least one menu item of the customized user menu in accordance with the official account's definition comprises deletion of the at least one menu item (Bush, FIG. 3, paragraph 0079, “The administrator account can also merge social menus together as well as delete or deactivate (i.e. put into hibernation) a social menu.” Paragraph 0087, “The menu composer module 302 includes a filter module 316. The filter module 316 is for identifying target menu items that are to be removed, such as target menu items that are spam.”).

claim 5, the rejection of parent claim 1 is incorporated.  Bush teaches a method:
wherein the operation of changing the at least one menu item of the customized user menu in accordance with the official account's definition comprises configuring the menu item with a query function (Bush, FIG. 7C, paragraph 0120, “The menu page 700 can also include a search box 718 [query function] to search menu items within the social menu.”), an event-triggering function (Bush, FIG. 6A, paragraph 0109, “However, by clicking on the social network page 608 [event-triggering function], a formatted presentation of the social network page 608 can be shown with further profile details.”), or a redirection function (Bush, FIG 7E, paragraph 0122, “The item page 724 can include a reference link [redirection function] to browse multimedia files 728 of the menu item 710.”).

As to dependent claim 7, the rejection of parent claim 5 is incorporated.  Bush teaches a method:
wherein the redirection function is in association with a preset redirected interface (Bush, FIG. 1, paragraph 0041, Administrator configures social menu links between menu layers. Paragraph 0047, Administrator uploads multimedia files 124. FIG 7E, paragraph 0122, “The item page 724 can include a reference link to browse multimedia files 728 [redirected to multimedia browsing interface] of the menu item 710.” FIG. 9, paragraphs 0135-0136, Menu items associated with reference links used to link to reservation, purchasing, renting, watching… functions.), and
 in response to a user selection of the menu item of the customized user menu, a corresponding user account is redirected to the preset redirected interface associated with the redirection function (Bush, FIGS. 1 and 7E, paragraph 0122, “The item page 724 can include a reference link [redirection function] to browse multimedia files 728 of the menu item 710. For example, the multimedia files 728 can be the multimedia files 124 of FIG. 1.”).

As to dependent claim 8, the rejection of parent claim 1 is incorporated.  Bush teaches a method further comprising:
grouping the plurality of user accounts into multiple groups according to predefined criteria, each group having one or more group attributes shared by the user accounts in the group (Bush, paragraph 0024, “Social networking systems may also contain pages containing pictures or videos, dedicated to concepts, dedicated to users with similar interests ("groups"), or containing communications or social networking system activity to, from or by other users.” [Groups of user accounts according to interest criteria.] Paragraph 0030, Users connected by interests determine social context. FIG. 1, Paragraph 0049, Social context 130 is criteria for determining related user accounts for a given menu item 108.); and
assigning, through the management interface, a set of respective customized user menu functions to each group of user accounts according to their respective group attributes (Bush, paragraph 0031, Computed affinity scores for user interest determine ranking of new menu items.  FIG. 6C, paragraph 0113, menu .

Bush, Sundaresan, Harwell do not specifically teach so that different customized menus are generated for different groups.  However, Kimball teaches:
so that different customized menus are generated for different groups [(e.g. see Kimball paragraphs 0017, 0021, 0023, 0035, 0039) ”identifying a user's grouping (110) from a set of different groupings and including controls in the bank of controls (112) based on the identified grouping … user's grouping is defined by a "master" user such as an adult having an account with a network service provider, or a system administrator of the network service provider. The master user may select the user's grouping from among a set of available groupings, the master user may modify or otherwise customize an available grouping, or the master user may create a new grouping to associate with the user … regulating user interface controls includes identifying a grouping from among multiple groupings and providing a set of user interface controls corresponding to the identified grouping … using the determined grouping to produce a toolbar having user interface controls. The user interface controls ].
The motivation to combine is the same as that used for claim 1.

As for independent claim 9, Bush, Sundaresan, Harwell and Kimball teach a device.  Claim 9 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 10, Bush, Sundaresan, Harwell and Kimball teach the device as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 13, Bush, Sundaresan, Harwell and Kimball teach the device as described in claim 9; further, claim 13 discloses substantially the same limitations as claim 5.  Therefore, it is rejected with the same rational as claim 5.

As for dependent claim 15, Bush, Sundaresan, Harwell and Kimball teach the device as described in claim 13; further, claim 15 discloses substantially the same limitations as claim 7.  Therefore, it is rejected with the same rational as claim 7.

As for dependent claim 16, Bush, Sundaresan, Harwell and Kimball teach the device as described in claim 9; further, claim 16 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As for independent claim 17, Bush, Sundaresan, Harwell and Kimball teach a non-transitory computer-readable storage medium.  Claim 17 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 18, Bush, Sundaresan, Harwell and Kimball teach the medium as described in claim 17; further, claim 18 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 18, Bush, Sundaresan, Harwell and Kimball teach the medium as described in claim 17; further, claim 18 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 19, Bush, Sundaresan, Harwell and Kimball teach the medium as described in claim 17; further, claim 19 discloses substantially the same limitations as claims 5 and 7.  Therefore, it is rejected with the same rational as claims 5 and 7.

claim 20, Bush, Sundaresan, Harwell and Kimball teach the medium as described in claim 17; further, claim 20 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

As to dependent claim 21, the rejection of parent claim 1 is incorporated.  Bush teaches a method:
wherein a menu item of the customized user menu comprises one or more of a click-event menu item (Bush, FIG. 6A, paragraph 0109, “However, by clicking on the social network page 608 [click-event menu item], a formatted presentation of the social network page 608 can be shown with further profile details.” ), a link redirection menu item (Bush, FIG 7E, paragraph 0122, “The item page 724 can include a reference link to browse multimedia files 728 of the menu item 710.”), a commenting menu item (Bush, FIG. 1 –menu items 108, paragraph 0049), a query menu item (Bush, FIG. 7C, paragraph 0120, “The menu page 700 can also include a search box 718 to search menu items within the social menu.”), a service menu item (Bush, paragraph 0004, “For example, the social menus can be catalogues, restaurant menus, service listing [service menu items], movie selection, or any combination thereof.” Paragraph 0010, describes a menu including contracting services.), a menu item for scanning a graphic code, and a menu item for opening a predetermined application (Bush, paragraph 0024, teaches a “page” can be an application interface thus displaying page 608 referenced by FIG. 6A, paragraph 0109 can be equated to opening an application).

As to dependent claim 22, the rejection of claim 21 is incorporated.  Bush teaches a method:
wherein the service menu item is configured to provide services comprising query, notification, consultation, or customer service (Bush, paragraph 0007, “The social menus can also be generated by importing a database of goods and services offered by real-world entities, where the entities can be correlated with existing social network pages. For example, the database of goods and services can include Yelp.com.TM. [query service], wikipedia.com, Opentable.com.TM., SinglePlatform.TM., other digitized menu pages, or any combination thereof.” Paragraph 0010, “For example, the social menu of the individual user can be a list of used items for sale or a list of contracting services [consultation] provided by the individual user.”) .

As to dependent claim 23, the rejection of claim 1 is incorporated.  Bush does not specifically teach the following limitation.  However, Sundaresan teaches:
further comprising receiving a credential comprising an interface invoking authorization when the official account requests to invoke the menu management interface or a menu creation interface, and wherein the social networking platform server generates the interface invoking authorization according to the identifier of the official account and a key that corresponds to the official account [(e.g. see Sundaresan paragraphs 0109-0111 and Fig. 19) ”The user provides authentication and other login information to ].


As for dependent claim 24, the rejection of claim 9 is incorporated; further, claim 24 discloses substantially the same limitations as claim 23.  Therefore, it is rejected with the same rational as claim 23.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bush in view of Sundaresan and further in view of Harwell and further in view of Kimball, as applied to claim 1 above, and further in view of Bahrami et al. (US 2015/0046297 A1).

As to dependent claim 4, the rejection of parent claim 1 is incorporated.  Although Bush teaches menu items that have configurable arrangements (Bush FIG. 4, paragraph 0102), Bush does not appear to specifically teach a management tool which changes the location of at least one menu item.  In analogous art, Bahrami teaches an electronic menu configuration user interface to enable retail establishments to design and edit customized menu displays (Bahrami, Abstract, paragraphs 0008, 0019, 0035 and 0041). Bahrami teaches what does not appear to be specifically taught by Bush for a method:
wherein the operation of changing the at least one menu item of the customized user menu in accordance with the official account's definition comprises changing a location of the at least one menu item in the customized user menu (Bahrami, FIG. 1, Paragraph 0035, Menu display configuration module 122 enables .
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of modifying a menu for a social networking account through an editing tool taught by Bush, Sundaresan, Harwell and Kimball to include steps to support changing the location of menu items per Bahrami because modifying the layout and alignment of displayed menu items to enable the generation of a menu organized by categories that can be easily and conveniently changed as well as easily monitored by customers (Bahrami, paragraphs 0006-0008, and 0063).

As for dependent claim 12, Bush, Sundaresan, Harwell and Kimball teach the device as described in claim 9; further, claim 12 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

Response to Arguments
Applicant's arguments, filed 28 December 2020, have been fully considered but they are not persuasive.

Applicant argues that [“the user account created by the “master” for the child is different from the term “official account” … Kimball does not disclose the claimed ‘menu has a display style defined by the generic user menu’” (Pages 9 and 11).].
Examiner respectfully disagrees.  Examiner is not equating the child account of Kimball to the official account recited in the claim.  The claim requires an official account being separate from “a different type of user account.”  As previously established by primary reference Bush, the official account can be interpreted as an administrator account for the social page.  Through Kimball’s teaching, the “master” (i.e. administrator) account, is a different type of account than the “child” account.  Again, primary reference Bush already establishes that a menu of a social networking page can be customized by the administrator of that page.  However, Bush lacks an explicit teaching that the menu starts in a “generic” style before it is customized.  Kimball resolves this by teaching that the toolbar starts in a default state (e.g. the adult/master version) which can then be customized in paragraphs 0045, 0046 of Kimball’s disclosure [“The host software 146 can prepare toolbar information in a number of ways. For example, the software 146 may begin with a default set of controls (e.g., the controls included in the adult toolbar) and modify the controls included in the toolbar transmitted to the client 140a by eliminating and/or adding controls to the default set … The software 146 can also modify a control in the default set of controls to produce a different control. For example, the software 146 can produce a different pull-down menu control by removing or adding menu choices from an existing pull-down menu control. Additionally, a new button can be produced by modifying an existing button to have a different picture, descriptive text, and/or preprogrammed function. In another implementation, controls may be modified without modification of the user interface. For example, a pointer or a link associated with a control may be ”].  Thus, the combination adequately teaches applicant’s claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358.  The examiner can normally be reached on Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174